Exhibit 10.2

 

IMS HEALTH INCORPORATED

 

EXECUTIVE ANNUAL INCENTIVE PLAN

 

As Amended and Restated December 16, 2008

 

1.  Purpose of the Plan

 

The purpose of the Plan is to advance the interests of the Company and its
stockholders by providing incentives in the form of periodic cash bonus awards
to certain management employees of the Company and its subsidiaries, thereby
motivating such employees to attain corporate performance goals articulated
under the Plan.

 

2.  Definitions

 

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

 

(a) Act: The Securities Exchange Act of 1934, as amended, or any successor
thereto.

 

(b) Award: A periodic cash bonus award granted pursuant to the Plan.

 

(c) Beneficial Owner: As such term is defined in Rule 13d-3 under the Act (or
any successor rule thereto).

 

(d) Board: The Board of Directors of the Company.

 

(e) Change in Control: The occurrence of any of the following events:

 

(i)            any Person (other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then-outstanding securities;

 

(ii)           during any period of twenty-four months (not including any period
prior to the Effective Date), individuals who at the beginning of such period
constitute the Board, and any new director (other than (A) a director nominated
by a Person who has entered into an agreement with the Company to effect a
transaction described in Sections (2)(e)(i), (iii) or (iv) of the Plan, (B) a
director nominated by any Person (including the

 

--------------------------------------------------------------------------------


 

Company) who publicly announces an intention to take or to consider taking
actions (including, but not limited to, an actual or threatened proxy contest)
which if consummated would constitute a Change in Control or (C) a director
nominated by any Person who is the Beneficial Owner, directly or indirectly, of
securities of the Company representing 10% or more of the combined voting power
of the Company’s securities) whose election by the Board or nomination for
election by the Company’s stockholders was approved in advance by a vote of at
least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;

 

(iii)          the stockholders of the Company approve any transaction or series
of transactions under which the Company is merged or consolidated with any other
company, other than a merger or consolidation (A) which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 66 2/3% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation and (B) after
which no Person holds 20% or more of the combined voting power of the
then-outstanding securities of the Company or such surviving entity; or

 

(iv)          the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

(f) Code: The Internal Revenue Code of 1986, as amended, or any successor
thereto.

 

(g) Committee: The Human Resources Committee of the Board.

 

(h) Company: IMS Health Incorporated, a Delaware corporation.

 

(i) Covered Employee: As such term is defined in Section 162(m) of the Code (or
any successor section thereto).

 

(j) Covered Participant: A Participant who is, or who is anticipated to become,
a Covered Employee.

 

(k) Effective Date: The date on which the Plan takes effect, as defined pursuant
to Section 13 of the Plan.

 

--------------------------------------------------------------------------------


 

(l) Participant: An employee of the Company or any of its Subsidiaries who is
selected by the Committee to participate in the Plan pursuant to Section 4 of
the Plan.

 

(m) Performance Period: The calendar year or any other period that the
Committee, in its sole discretion, may determine.

 

(n) Person: As such term is used for purposes of Sections 13(d) or 14(d) of the
Act (or any successor sections thereto).

 

(o) Plan: The IMS Health Incorporated Executive Annual Incentive Plan.

 

(p) Shares: Shares of common stock, par value $0.01 per Share, of the Company.

 

(q) Subsidiary: A subsidiary corporation, as defined in Section 424(f) of the
Code (or any successor section thereto).

 

3.  Administration

 

The Plan shall be administered by the Committee or such other persons designated
by the Board.  The Committee may delegate its duties and powers in whole or in
part to any subcommittee thereof consisting solely of at least two individuals
who are each “non-employee directors” within the meaning of Rule 16b-3 of the
Act (or any successor rule thereto) and “outside directors” within the meaning
of Section 162(m) of the Code (or any successor section thereto).  The Committee
shall have the authority to select the employees to be granted Awards under the
Plan, to determine the size and terms of an Award (subject to the limitations
imposed on Awards in Section 5 below), to modify the terms of any Award that has
been granted (except for any modification that would increase the amount of the
Award payable to a Covered Participant), to determine the time when Awards will
be made and the Performance Period to which they relate, to establish
performance objectives in respect of such performance periods and to certify
that such performance objectives were attained; provided, however, that any such
action shall be consistent with the applicable provisions of Section 162(m) of
the Code.  The Committee is authorized to interpret the Plan, to establish,
amend and rescind any rules and regulations relating to the Plan, and to make
any other determinations that it deems necessary or desirable for the
administration of the Plan.  The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan in the manner and to the
extent the Committee deems necessary or desirable.  Any decision of the
Committee in the interpretation and administration of the Plan, as described
herein, shall lie within its sole and absolute discretion and shall be final,
conclusive and binding on all parties concerned.  Determinations made by the
Committee under the Plan need not be uniform and may be made selectively among
Participants, whether or not such Participants are similarly situated.  The
Committee shall have the right to deduct from any payment made under the Plan
any federal, state, local or foreign income or other taxes required by law to be
withheld with respect to such payment.  To the extent consistent with the
applicable provisions of Section 162(m) of the Code, the Committee

 

--------------------------------------------------------------------------------


 

may delegate to one or more employees of the Company or any of its Subsidiaries
the authority to take actions on its behalf pursuant to the Plan.

 

4.  Eligibility and Participation

 

The Committee shall designate those persons who shall be Participants for each
Performance Period.  Participants shall be selected from among the employees of
the Company and any of its Subsidiaries who are in a position to have a material
impact on the results of the operations of the Company or of one or more of its
Subsidiaries.  The designation of Participants may be made individually or by
groups or classifications of employees, as the Committee deems appropriate.

 

5.  Awards

 

(a) Performance Goals.  A Participant’s Award shall be determined based on the
attainment of written performance goals approved by the Committee for a
Performance Period established by the Committee (i) while the outcome for that
Performance Period is substantially uncertain and (ii) no more than 90 days
after the commencement of the Performance Period to which the performance goal
relates or, if less than 90 days, the number of days which is equal to 25
percent of the relevant Performance Period.  The performance goals, which must
be objective with respect to Covered Participants, shall be based upon one or
more of the following criteria: (i) consolidated earnings before or after taxes
(including earnings before interest, taxes, depreciation and/or amortization);
(ii) net income; (iii) operating income; (iv) earnings per Share; (v) book value
per Share; (vi) return on stockholders’ equity; (vii) expense management;
(viii) return on investment; (ix) improvements in capital structure;
(x) profitability of an identifiable business unit or product; (xi) maintenance
or improvement of profit margins; (xii) stock price; (xiii) market share; (xiv)
revenues or sales; (xv) costs; (xvi) cash flow; (xvii) working capital; (xviii)
return on assets; (xix) economic value created; (xx) total shareholder return
(stock price appreciation plus dividends and distributions); (xxi) operating
management goals; (xxii) execution of pre-approved corporate strategy,
(xxiii) operating margin and (xxiv) measures of customer satisfaction and
employee satisfaction.  In addition, with respect to Participants who are not
Covered Participants, the Committee may approve performance goals based on other
criteria, which may or may not be objective.  The foregoing criteria may relate
to the Company, one or more of its Subsidiaries or one or more of its divisions,
units, partnerships, joint venturers or minority investments, product lines or
products or any combination of the foregoing, and may be applied on an absolute
basis and/or be relative to one or more peer group companies or indices, or any
combination thereof, all as the Committee shall determine.  In addition, to the
degree consistent with Section 162(m) of the Code (or any successor section
thereto), the performance goals may be calculated without regard to
extraordinary items.  The maximum amount of an Award to any Participant with
respect to a fiscal year of the Company shall be $3,000,000.

 

(b) Payment.  The Committee shall determine whether, with respect to a
Performance Period, the applicable performance goals have been met with respect
to a

 

--------------------------------------------------------------------------------


 

given Participant and, if they have, to so certify and ascertain the amount of
the applicable Award.  No Awards will be paid for such Performance Period until
such certification is made by the Committee.  The amount of the Award actually
paid to a given Participant may be less or, with respect to Participants who are
not Covered Participants, more than the amount determined by the applicable
performance goal formula, at the discretion of the Committee.  In all cases, the
Committee’s determination under this Section 5(b) shall be made, and resulting
Awards paid, between January 1 and March 15 following the end of a Performance
Period that ends on the last day of the Company’s fiscal year, and shall be made
within 75 days following the end of any Performance Period ending at a date
other than the last day of the Company’s fiscal year, unless the Committee, at
the time the performance goals were set, specified a different date for payment
(compliant with Code Section 409A).

 

(c) Termination of Employment.  If a Participant who is not a Covered
Participant dies, retires, is assigned to a different position, is granted a
leave of absence, or if the Participant’s employment is otherwise terminated
(except with cause by the Company) during a Performance Period, a pro rata share
of the Participant’s award based on the period of actual participation may, at
the Committee’s discretion, be paid to the Participant after the end of the
Performance Period if it would have become earned and payable had the
Participant’s employment status not changed.  The Committee may, in its
discretion, authorize other payment terms relating to termination of employment,
provided that, in the case of an Award that constitutes a deferral of
compensation under Code Section 409A, if the timing of payment relates to the
termination of employment, then termination of employment means a “separation
from service” as defined in Treasury Regulation § 1.409A-1(h).

 

(d) Compliance with Section 162(m) of the Code.  The provisions of this
Section 5 shall be administered and interpreted in accordance with
Section 162(m) of the Code to ensure the deductibility by the Company or its
Subsidiaries of the payment of Awards.

 

(e) Compliance with Section 409A of the Code.  Any vesting and payment of Awards
provided for hereunder or in a separate agreement between the Participant and
the Company shall be subject to the rules for compliance with Code Section 409A
set forth in Section 17 of the 1998 Employees’ Stock Incentive Plan (the
“ESIP”), and to the terms and provisions of such separate agreement.  Except for
provisions necessary to ensure compliance with Code Section 409A, any terms and
provisions of such a separate agreement (approved by the Board or an authorized
committee of the Board) shall take precedence over inconsistent terms of this
Plan and, with respect to such Participant, shall be deemed to amend and
supersede this Plan.  All other applicable provisions of Section 17 of the ESIP,
including Section 17(i) (providing for reimbursement if tax penalties under
Section 409A are imposed on Participants) and Exhibit A to the ESIP (setting
forth applicable rules if elective deferrals were to be permitted), shall apply
to Awards and rights relating to Awards under this Plan.

 

--------------------------------------------------------------------------------


 

(f)  Award Pool.  The Committee may establish an Award pool, which shall be an
unfunded pool, for purposes of measuring performance in a specified Performance
Period for purposes of Awards.  The amount of such Award pool shall be based
upon the achievement of a performance goal or goals based on one or more of the
business criteria set forth in Section 5(a) during the given Performance Period,
as specified by the Committee.  The Committee may specify the amount of the
Award pool as a percentage of any of such business criteria, a percentage
thereof in excess of a threshold amount, or as another amount which need not
bear a strictly mathematical relationship to such business criteria, provided
that the dollar amount of the Award pool can be calculated based on the level of
achievement of the performance goal.  The Committee may specify Awards for any
one Participant as a percentage of the Award pool or otherwise in a
mathematically determinable way, subject to such terms and conditions as the
Committee may specify, provided that the aggregate percentage of the Award pool
allocated to Participants may not exceed 100% of the Award pool, and for any
Covered Employee the maximum payout from the Award pool shall be specified (and
shall be subject to the maximum limitation under Section 5(a) in any event).

 

6.  Amendments or Termination

 

The Board may amend, alter or discontinue the Plan, but no amendment, alteration
or discontinuation shall be made which would impair any of the rights or
obligations under any Award theretofore granted to a Participant under the Plan
without such Participant’s consent; provided, however, that the Committee may
amend the Plan in such manner as it deems necessary to permit the granting of
Awards meeting the requirements of the Code or other applicable laws. 
Notwithstanding anything to the contrary herein, the Board may not amend, alter
or discontinue the provisions relating to Section 10(b)(ii) of the Plan after
the occurrence of a Change in Control.

 

7.  No Right to Employment

 

Neither the Plan nor any action taken hereunder shall be construed as giving any
Participant or other person any right to continue to be employed by or perform
services for the Company or any Subsidiary, and the right to terminate the
employment of or performance of services by any Participant at any time and for
any reason is specifically reserved to the Company and its Subsidiaries.

 

8.  Nontransferability of Awards

 

An Award shall not be transferable or assignable by the Participant otherwise
than by will or by the laws of descent and distribution.  An Award that
constitutes a deferral of compensation under Code Section 409A shall be subject
to the restrictions on transferability set forth in Section 17(a)(vii) of the
ESIP.

 

9.  Reduction of Awards

 

Notwithstanding anything to the contrary herein, the Committee, in its sole
discretion (but subject to applicable law), may reduce any amounts payable to
any

 

--------------------------------------------------------------------------------


 

Participant hereunder in order to satisfy any liabilities owed to the Company or
any of its Subsidiaries by the Participant.

 

10.  Adjustments Upon Certain Events

 

(a) Generally.  In the event of any change in the outstanding Shares by reason
of any Share dividend or split, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of Shares or other corporate
exchange, or any distribution to stockholders of Shares other than regular cash
dividends, the Committee in its sole discretion and without liability to any
person may make such substitution or adjustment, if any, as it deems to be
equitable, as to any affected terms of outstanding Awards.

 

(b) Change in Control.  Notwithstanding any other provision in the Plan to the
contrary, in the event of a Change in Control, (i) the Committee in its sole
discretion and without liability to any person may take such actions, if any, as
it deems necessary or desirable with respect to any Award (including, without
limitation, (A) the acceleration of an Award, (B) the payment of a cash amount
in exchange for the cancellation of an Award and/or (C) the requiring of the
issuance of substitute Awards that will substantially preserve the value, rights
and benefits of any affected Awards previously granted hereunder) as of the date
of the consummation of the Change in Control and (ii) any Participant who, as a
result of a Change in Control, receives payments pursuant to a Change-in-Control
agreement shall receive, subject to the same terms and conditions under which
such payments are made, an amount in cash equal to (A) the annual target bonus
under the Plan for the year in which the Change in Control occurs, multiplied by
a fraction, (X) the numerator of which equals the number of full or partial days
in such annual performance period during which he or she was employed by the
Company and (Y) the denominator of which is 365, and (B) the entire target bonus
opportunity with respect to all other performance periods in progress under this
Plan at the time of his or her termination of employment from the Company.  For
purposes of this Section 10(b), payment shall occur at such time (compliant with
Code Section 409A) as may be specified by the Committee.  If no valid time of
payment is specified, payment shall be within five business days after the
Change in Control, except that, in the case of any Award that constitutes a
deferral of compensation under Code Section 409A, payment shall occur within
five business days after (i) the occurrence of a “409A Change in Control” as
defined in the Section 17(a)(v)(A) of the ESIP occurring at the time of or
following the Change in Control or (ii) upon occurrence of the Change in Control
occurring within 90 days after the 409A Change in Control, but only if the
occurrence of the Change in Control is non-discretionary and objectively
determinable at the time of the 409A Change in Control (in this case, the
Participant shall have no influence on when during such 90-day period the
payment shall occur).  If a Change in Control occurs but settlement of an Award
that constitutes a deferral of compensation under Code Section 409A does not
occur under the preceding sentence, such Award shall be settled at the earliest
of (i) the earliest permitted time of settlement that would have applied if the
Performance Period continued to its conclusion in the absence of a Change in
Control, (ii) occurrence of a 409A Change in Control, or (iii) the Participant’s
separation from service, subject to the six-month delay rule as specified in
Section 17(a)(iii)(B) of the

 

--------------------------------------------------------------------------------


 

ESIP.  If payment is delayed by application of the rules under Code
Section 409A, the Company will adjust the cash payment to reflect the deferred
settlement date by multiplying the cash amount by the product of the six-month
CMT Treasury Bill annualized yield rate as published by the U.S. Treasury for
the date on which the award was denominated in cash (or the most appropriate
surrogate for such rate if such rate is not available) multiplied by a fraction,
the numerator of which is the number of days from and including the date on
which the award was denominated in cash until and including the date of payment
of such award to the Participant and the denominator of which is 365, and pay
such adjusted amount at settlement.

 

11.  Miscellaneous Provisions

 

The Company is the sponsor and legal obligor under the Plan and shall make all
payments hereunder, other than any payments to be made by any of the
Subsidiaries (in which case shall be made by such Subsidiary, as appropriate). 
The Company shall not be required to establish any special or separate fund or
to make any other segregation of assets to ensure the payment of any amounts
under the Plan, and the Participants’ rights to the payment hereunder shall be
no greater than the rights of the Company’s (or Subsidiary’s) unsecured
creditors.  All expenses involved in administering the Plan shall be borne by
the Company.

 

12.  Choice of Law

 

The Plan shall be governed by and construed in accordance with the laws of the
State of New York applicable to contracts made and to be performed in the State
of New York.

 

13.  Effectiveness of the Plan

 

The Plan became effective as of July 1, 1998. This amendment and restatement of
the Plan shall be effective as of December 16, 2008.

 

--------------------------------------------------------------------------------